Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 10580242 patent (hereafter “the ‘242 patent” or ‘242) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Status of Application
This non-final action is in response to reissue application, filed 4/26/2021, that provides new claims 13-24 and cancels original 1-12.  This is a broadening reissue of 10580242 (hereafter ‘242) based on declared error and new claims herein.  New claims 13-24 are pending.  
Amendment
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:  

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)). 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

The Amendment filed April 26, 2021 proposes amendments to claims 13-24 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  The cited amendment fails to use proper claim markings to underline added limitations as recited in new claims per 37CFR 1.173 (d)(2) for the situation that a new claim must be completely underlined.  
Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.  In this case, the Consent of Assignee, received April 26, 2021, is signed by an individual/person, but the Consent fails to list a proper title so it is not clear in record whether the person signing possesses apparent authority at least since applicant has not established the person signing the Consent has authority to sign on behalf of assignee in this record.  Generally, we (the Office) accept anyone of the following as having apparent authority to sign on behalf of the organization/assignee:  
(i)  Anyone who signs the unmodified standard form for POA (Form AIA /826) below the statement “The undersigned (whose title is supplied below) is authorized to act on behalf of the applicant”;
(ii)  Anyone who signs the unmodified standard 3.73c statement (Form AIA /96) below the statement “The undersigned (whose title is supplied below) is authorized to act on behalf of the assignee”;
(iii) Anyone having POA in the current application; and
(iv) Anyone having one of the titles listed in MPEP 325(V).

Since none of these apply in this case, the consent is defective.  

A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in response to this Office action.  
Reissue Application Declarations
The reissue oath/declaration filed 6/23/2021 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states in-part:
“The claims require a mobile device which narrows scope beyond what is necessary for patentability.”  Emphasis added herein.  

Although the declaration provides an error statement that a “mobile device which narrows scope what is beyond what is necessary for patentability”, it fails to declare an error (i.e. presumably “mobile device which narrows scope what is beyond what is necessary for patentability”) that renders the ‘242 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251 to the extent the error statement, as copied above, does not state how/why “The claims require a mobile device which narrows scope beyond what is necessary for patentability” renders the patent wholly or partially inoperative or invalid.  Also, to the extent the error statement is declaring the recitation or requirement of a “mobile device” renders patent inoperative or invalid since it narrows scope beyond what is necessary for patentability, it is noted that new claims 13-24 continue to require a “mobile device” as noted in following copied limitations (emphasis added).  
Claims 13 and 19 each recites, in part, “a mobile application configured to be executed on a mobile device.”  
Claim 18 and 23 each recites, in part, “scanner of the mobile device.”  

Thus, since the “mobile device” remains recited in the claims, it is unclear what error is relied on for this reissue that renders the patent partially or wholly inoperative or invalid as required.    
Claims 13-24 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

 Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art [i.e., an artisan] that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Essentially, while 10580242 provides adequate written description to show possession regarding “wherein the mobile application is operable for messaging the authorized user through the mobile device to inform the authorized user that another authorized user has requested access to the asset from the remote storage device via another mobile device while the authorized user possesses the asset” as recited in original claims 1-12 of 10580242” such that each user is assigned a separate different mobile device.  However, the ‘242 specification does not provide adequate written description to reasonably convey to one skilled in the relevant art to which it pertains the inventor was in possession of the invention via another mobile application since there is only one method/process described in ‘242 that is used in each mobile device such that there is not another (e.g., “no other”) different application described in ‘242 so as to show possession regarding “via another mobile application.”  Although not contained within ‘242 description, the applicant has admitted the invention uses the “same mobile application.”  The applicant’s statement (copied below) is interpreted that applicant admits there is not another [different] mobile application (e.g., does not support “via another mobile application”) in their remarks, filed 9/30/2019, that further shows the ‘242 patent does not provide adequate written support to demonstrate to an artisan that applicant/inventor was in possession of the invention regarding “via another mobile application” as presently recited, as provided next.  
Independent Claims 1 and 11 are amended herein to recite, in relevant part: 
wherein the mobile application is operable for messaging the authorized user through the mobile device to inform the authorized user that another authorized user has requested access to the asset from the remote storage device via another mobile device while the authorized user possesses the asset.  
This is fully disclosed at paragraphs [0025] and [0029] and is not disclosed, taught, or fairly suggested by any of the references cited by Examiner. Specifically, related to this aspect, as Examiner acknowledges, Lee teaches only notifying a user attempting to reserve an asset that another user has already reserved or possesses the asset. This is fundamentally different from what is now claimed. Applicants acknowledge that text messages exist, related to which Examiner takes official notice, but what does not exist is a mobile application pinging one user that possesses an asset to promptly retrieve that asset when another user, both using the same mobile application, needs and requests the asset. This centralized and coordinated inventory control is a core concept of the present invention, allowing for the efficient and secure transfer of an asset (i.e., a key fob) between successive users, in this case in the handling of a related remote asset (1.¢., a vehicle). 
Therefore, Applicants submit that this rejection has now been overcome and respectfully request that it be withdrawn.  
Applicant Amendment/Reply, filed 9/30/2019, page 7.  (Bold emphasis added herein, Underline in original).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 13, 14, 17-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Engel-Dahan (US 20150145647 A1) in view of Boday et al. (US 20140354398 A1), and Golduber (US 20180154867 A1).  The following rejection is based on facts noted in action mailed Sept. 30, 2019 in 15/875430 where the combined teachings of the references when taken as a whole at a time prior to the invention suggest to an artisan the asset management system and asset management method, as broadly recited herein including “or otherwise while the authorized user possesses the asset.”  
Regarding claims 13 and 19, lacking evidence to the contrary, Engel-Dahan discloses (abstract) an asset management system and asset management method (i.e. figs. 1-5), comprising:
[providing] a remote storage device 10 coupled to a controller 30 collectively configured to selectively retain an asset 14 (i.e. figs. 4-5) and selectively release the asset to an authorized user (figs. 6-7), wherein the remote storage device is configured to physically retain the asset among a plurality of like assets, wherein the asset is one of a physical key 18 and a physical key fob for a vehicle [0076]; and
[providing] a mobile application configured to be executed on a mobile device 24/32 and in communication with the controller via one or more networks (figs. 2-3 & 6-7), wherein the mobile application is operable for directing operation of the controller and the remote storage device [0025]; and wherein the asset is one or more of the physical key and the physical key fob for the vehicle [0076].  

Regarding limitations of claims 13 and 19, Engel-Dahan fails to explicitly disclose: and the mobile application is operable for indicating the presence or absence of the asset and the plurality of like assets in or from the remote storage device to the authorized user.
Lacking evidence to the contrary, in related reference Boday teaches (abstract) a similar authentication and tracking system for assets stored in a safe [0011] comprising a function to detect removal or presence of an asset [0027] and indicating such absence of an asset (fig. 6) missing from a storage device (i.e. smart safe) to an authorized user [0041] by way of a mobile device (i.e. step 685 – fig. 6) for instance, to alert a user of possible theft.  Boday is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since Engel-Dahan and Boday each regard asset management or at least both regard a process/device to secure asset(s), in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan (i.e., POSITA) prior to the invention to add “and the mobile application is operable for indicating the presence or absence of the asset and the plurality of like assets in or from the remote storage device to the authorized user” such as an alert system as taught by Boday to improve the asset management system and the asset management method of Engel-Dahan to produce the expected result to indicate/alert authorized users of missing assets (i.e. keys) from a safe or container.  

Further regarding limitation of claims 13 and 19, Engel-Dahan as modified by Boday fails to explicitly disclose: the mobile application is operable for displaying status and attributes of the vehicle associated with the asset and not physically retained in the remote storage device to the authorized user via the mobile device, wherein the release of the asset to the authorized user is dependent upon the status and attributes of the vehicle.  
Lacking evidence to the contrary, in related reference Golduber teaches [0077] a vehicle rental system (abstract) wherein at least one mobile application (i.e. by way of methods in fig.7-10) is operable for displaying status and attributes (i.e. such as displaying on a mobile device the processing of method in fig.7 – i.e. installing software, pairing, entering data which requires selected information based for vehicle) of the vehicle associated with the asset and not physically retained in the remote storage device to the authorized user via the mobile device [0077], wherein the release of the asset to the authorized user is dependent upon the status and attributes of the vehicle (i.e. in order to release a specific vehicle the user renting must upload the proper information – process 1000).  Golduber is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since Engel-Dahan, Boday and Golduber each regard asset management or at least both regard a process/device to secure asset(s), in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan (i.e., POSITA) prior to the invention to add the mobile application is operable for displaying status and attributes of the vehicle associated with the asset and not physically retained in the remote storage device to the authorized user via the mobile device, wherein the release of the asset to the authorized user is dependent upon the status and attributes of the vehicle as taught by Golduber to improve the asset management system and the asset management method of Engel-Dahan in view of Boday to provide the expected result of providing renters a process to select specific vehicles desired and obtain status/attribute information pertinent to the rental vehicles.  

Also regarding limitation of claims 13 and 19, Engel-Dahan in view of Boday and Golduber fails to explicitly disclose: wherein the mobile application is operable for providing a message to the authorized user to inform the authorized user that another authorized user has requested access to the asset from the remote storage device via another mobile application or otherwise while the authorized user possesses the asset.  
Official notice is taken that mobile applications are well-known to be capable of sending notifications that reservations have been processed for the use of an asset (i.e. vehicle, key, book, room, etc.).  This function is a well-known feature in many reservation systems for different assets.  Furthermore, online reservation systems can indicate or inform a user that another user is already using or has made a reservation to use the same asset during the process of reservation.  Applicant admits that such notifications are known by their statement (copied below) that “Applicants acknowledge that text messages exist, related to which Examiner takes official notice.” (Applicant Amendment/Reply, filed 9/30/2019, page 7).  
Independent Claims 1 and 11 are amended herein to recite, in relevant part: 
wherein the mobile application is operable for messaging the authorized user through the mobile device to inform the authorized user that another authorized user has requested access to the asset from the remote storage device via another mobile device while the authorized user possesses the asset.  
This is fully disclosed at paragraphs [0025] and [0029] and is not disclosed, taught, or fairly suggested by any of the references cited by Examiner. Specifically, related to this aspect, as Examiner acknowledges, Lee teaches only notifying a user attempting to reserve an asset that another user has already reserved or possesses the asset. This is fundamentally different from what is now claimed. Applicants acknowledge that text messages exist, related to which Examiner takes official notice, but what does not exist is a mobile application pinging one user that possesses an asset to promptly retrieve that asset when another user, both using the same mobile application, needs and requests the asset. This centralized and coordinated inventory control is a core concept of the present invention, allowing for the efficient and secure transfer of an asset (i.e., a key fob) between successive users, in this case in the handling of a related remote asset (1.¢., a vehicle). 
Therefore, Applicants submit that this rejection has now been overcome and respectfully request that it be withdrawn.  
Applicant Amendment/Reply, filed 9/30/2019, page 7.  (Bold emphasis added herein, Underline in original).   

Relatedly, lacking evidence to the contrary, in related reference Boday teaches (abstract) a similar authentication and tracking system for assets stored in a safe [0011] comprising a function to detect removal or presence of an asset [0027] and indicating such absence of an asset (fig. 6) missing from a storage device (i.e. smart safe) to an authorized user [0041] by way of a mobile device (i.e. step 685 – fig. 6) for instance, to alert a user of possible theft.  This teaching in Boday appears to provide a similar notification of at least the assent is not present such as when asset is rented/leased or stolen by another.  Boday is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since Engel-Dahan and Boday each regard asset management or at least both regard a process/device to secure asset(s), in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan (i.e., POSITA) prior to the invention to add wherein the mobile application is operable for providing a message to the authorized user to inform the authorized user that another authorized user has requested access to the asset from the remote storage device [] or otherwise while the authorized user possesses the asset as described by Official Notice as acknowledged by Applicant or as described by Boday to asset management system and asset management method of Engel-Dahan in view of Golduber to produce the expected result to inform a user that another user has reserved or checked out the asset during the process of reservation for example in order to help a user know which asset(s) are unavailable similar to checking out a book at a library or another asset/service at another business.  

Regarding the limitation of claims 14 and 20, Engel-Dahan (fig. 6-7) discloses wherein the mobile application is operable for directing the remote storage device to release the asset to the authorized user.  

Regarding the limitation of claims 17 and 23, Engel-Dahan discloses [0038] wherein the mobile device comprises a QR scanner operable for scanning a QR code and subsequently authorizing the authorized user. 
Regarding the limitation of claims 18 and 24, Engel-Dahan discloses [0038] wherein the mobile device comprises a barcode scanner operable for scanning a barcode associated with the asset or a related asset.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Engel-Dahan (US 20150145647 A1) in view of Boday et al. (US 20140354398 A1), and Golduber (US 20180154867 A1), as applied to claims 13 and 19 above and further in view of Jefferies et al. (US 8768565 B2).  Regarding limitation of claims 15 and 21, Engel-Dahan as modified by Boday and Golduber fails to explicitly disclose: wherein the mobile application is operable for allowing the authorized user to reserve release of the asset to the authorized user at a future time.  Lacking evidence to the contrary, in related reference Jefferies discloses (abstract) a similar system for renting vehicles using specific user and vehicle data, to authenticate such users, wherein a mobile application (i.e. fig. 7) is operable for the authorized user to reserve release of the asset to the authorized user at a future time; thereby teaching wherein the mobile application is operable for allowing the authorized user to reserve release of the asset to the authorized user at a future time.  Jefferies is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since Engel-Dahan, Boday, Golduber, and Jefferies each regard asset management or at least both regard a process/device to secure asset(s), in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan (i.e., POSITA) prior to the invention to add “wherein the mobile application is operable for allowing the authorized user to reserve release of the asset to the authorized user at a future time” as taught by Jefferies to improve the asset management system and asset management method of Engel-Dahan in view of Boday and Golduber to produce the expected result to allow user(s) to reserve specific vehicles for specific times.  

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Engel-Dahan (US 20150145647 A1) in view of Boday et al. (US 20140354398 A1), and Golduber (US 20180154867 A1), as applied to claims 13 and 19 above and further in view of Lee (US9911255).  Regarding limitation of claims 16 and 22, Engel-Dahan as modified by Boday and Golduber fails to explicitly disclose: wherein the mobile application is operable for messaging the authorized user to inform the authorized user that another authorized user has requested access to the asset from the remote storage device.  Lacking evidence to the contrary, in related reference Lee teaches (c.15, ll. 56-67) that a notification can be sent to a user 404 for the purpose of warning user of the reservation ending.  Mobile applications are well-known to be capable of sending notifications (i.e. emails, texts, phone calls, etc.) that reservations are ending and that other user(s) could be requesting the use of an asset (i.e. vehicle, key, book, room, etc.).  This function is a well-known feature in many asset reservation systems for different assets.  Furthermore, online reservation systems can indicate or inform a user that another user is requesting to use the same asset during the process of reservation.  Lee is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since Engel-Dahan, Boday, Golduber, and Lee each regard asset management or at least both regard a process/device to secure asset(s), in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan (i.e., POSITA) prior to the invention to add wherein the mobile application is operable for messaging the authorized user to inform the authorized user that another authorized user has requested access to the asset from the remote storage device as described by Lee to improve the asset management system and asset management method of Engel-Dahan in view of Boday and Golduber to produce the expected result to help a user know other users are interested in picking up the same asset (i.e. key) such that the user can complete pickup before other users attempt pickup.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The examiner can normally be reached M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/Mark Sager/Patent Reexamination Specialist, Art Unit 3992  

Conferees:


/Woo H Choi/
Primary Examiner, Art Unit 3992
                                                                                                                                                                                                      /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992